J-S23029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
    JACK WILLIAMS                        :
                                         :
                    Appellant            :   No. 2901 EDA 2016

               Appeal from the PCRA Order Dated August 9, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0503781-1997


BEFORE: OLSON, J., SOLANO, J., and MUSMANNO, J.

JUDGMENT ORDER BY SOLANO, J.:                          FILED JULY 14, 2017

        Appellant Jack Williams appeals from the order dismissing his petition

filed under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546,

as untimely. We affirm.

        The facts leading to Appellant’s conviction are not relevant to our

disposition.1 Appellant was convicted of first-degree murder2 following a jury




1
  In brief, on July 13, 1996, Appellant shot Paul Jones several times and
killed him as Jones was sitting in the driver seat of his car. Appellant, who
was standing outside of the car and arguing with Jones, was angry; Jones’
selling of a stolen car to Appellant had caused Appellant to be arrested for
auto theft two weeks earlier. See PCRA Ct. Op., 11/10/16, at 2-3.
2
    18 Pa.C.S. § 2502(a).
J-S23029-17


trial in May of 1998, and was thereafter sentenced to life imprisonment. 3

Appellant received no relief following his direct appeal or his first or second

PCRA petitions. See PCRA Ct. Op. at 1-2.

      The instant petition, Appellant’s third, was filed pro se on August 20,

2012. The PCRA court issued a noticed of its intention to dismiss the petition

on June 1, 2016, and Appellant responded on June 17, 2016. The PCRA

court dismissed his petition on August 9, 2016. Appellant thereafter filed this

timely appeal. See PCRA Ct. Op. at 2.

      Appellant presents a single issue for our review, which is, “Did

[Appellant file] his third PCRA petition timely under 42 Pa.C.S.A. §

9545(b)(1)(i)-(iii)[ & ](2) within sixty days?” Appellant’s Brief at 3.

      “[I]n reviewing the propriety of an order granting or denying PCRA

relief, this Court is limited to ascertaining whether the evidence supports the

determination of the PCRA court and whether the ruling is free of legal

error.” Commonwealth v. Andrews, ___ A.3d ___, 2017 WL 1290747 at *

3 (Pa. Super., Apr. 7, 2017) (citation omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Leon W.

Tucker, we conclude that the PCRA court properly denied relief on the basis


3
  Appellant was also convicted of possession of an instrument of crime, 18
Pa.C.S. § 907, and carrying a firearm on public streets in Philadelphia, 18
Pa.C.S. § 6108, for which he received lesser sentences.




                                      -2-
J-S23029-17


of the petition’s untimeliness. See PCRA Ct. Op. at 3-5 (finding that the

timeliness of a PCRA petition is a jurisdictional prerequisite; Appellant’s

petition was facially untimely as it was not filed within a year of when his

judgment of sentence became final, see 42. Pa.C.S. § 9545(b)(1); Appellant

claimed an exception to the one-year time-bar under 42 Pa.C.S. §

9545(b)(1)(iii), which allows for the filing of otherwise late petitions where

the petitioner asserts a constitutional right that has been newly recognized

by either the Supreme Court of the United States or the Supreme Court of

Pennsylvania and has been held by that court to apply retroactively;

Appellant based his exception on Miller v. Alabama, 132 S.Ct. 2455

(2012)4; and the Miller decision does not apply to Appellant because he was

not under the age of eighteen when he committed the crime for which he

was sentenced to life imprisonment5).

      Thus, we affirm on the basis of the PCRA court’s opinion, and we

instruct the parties to attach a copy of the PCRA court’s opinion of

November 10, 2016, to any future filing that references this Court’s decision.

4
  Miller held unconstitutional mandatory sentences of life without parole for
juveniles who were under the age of eighteen when they committed the
offense for which they were sentenced. Miller, 132 S.Ct. at 2460.
Montgomery v. Lousiana, 136 S.Ct. 718, 736 (2016), held that the rule
announced in Miller has retroactive effect in cases on collateral review.
5
   While the record does not appear to state Appellant’s date of birth,
Appellant has admitted that he was eighteen years of age at the time he
committed the murder. See Appellant’s Brief at 6. Information in the public
trial court docket shows that Appellant was almost 18 years 5 months old at
the time of the murder.



                                    -3-
J-S23029-17


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/14/2017




                          -4-
0011_Memorandum_Opinion
                          Circulated 06/26/2017 03:37 PM